Citation Nr: 1327517	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  10-03 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating higher than 30 percent for bilateral pes planus (flat feet).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1971 to April 1972.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claim, the Veteran had a hearing at the RO in October 2012 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  During the hearing the Veteran submitted additional evidence and waived his right to have the RO initially consider it, preferring instead to have the Board do so in the first instance.  38 C.F.R. §§ 20.800, 20.1304 (2012).  This additional evidence consisted of progress notes concerning evaluation and treatment he had received in a VA outpatient clinic, including as recently as September 2012, so the month prior to his hearing, and a contemporaneous October 2012 statement from A. R. S., DPM (a Board-certified private podiatrist).

Primarily because of the submission of this additional evidence suggesting a worsening of the disability, the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


REMAND

When the record does not adequately reveal the current state of disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

VA has a duty to provide an additional examination when the claimant alleges that the disability in question has increased in severity since the time of the last examination.  VAOPGCPREC 11-95 (Apr. 7, 1995).

The Veteran initially had a 10 percent rating for his bilateral pes planus as of November 19, 2004, but he has had a higher 30 percent rating for this disability effectively since June 26, 2006.

He filed a claim for an even higher rating in February 2008.  In response to his increased-rating claim, he was provided a VA compensation examination in April 2008.  But, based on the results of that evaluation, the RO determined in the November 2008 decision at issue that he was not entitled to a rating higher than 30 percent for his bilateral pes planus, so the RO confirmed and continued that existing rating.

As already alluded to, however, additional evidence since submitted during the pendency of this appeal suggests his condition had worsened since that decision.

In his June 2009 Notice of Disagreement (NOD), the Veteran indicated he had tried 10 different orthotics, without success, so evidence his condition had worsened since 2006.  He complained of having to endure "severe aching pain."  Additionally, he noted his extensive treatment history at VA facilities in a September 2009 lay statement.  Moreover, during his October 2012 Travel Board hearing, he testified his disability was "a lot worse" since his April 2008 VA examination.  And as proof of this, he submitted progress notes concerning the evaluation and treatment he had received in the VA outpatient clinic, including as recently as September 2012, so the month prior to his hearing.  These records, in part, show he earlier had been referred to the orthotics prosthetics clinic in April 2010 for fitment of compression stockings for edema of his lower limbs, and the September 2012 progress note indicates the medication (Gabapentin) that had been prescribed for his neuropathic pain was not working.  So per the recommendation of neurology, his doctor would try eleavil starting at 10mg hs.  A message also was left, apparently on his phone, for him to come in for a baseline EKG.

At first glance, the progress notes regarding his evaluation and treatment in the VA outpatient clinic seemingly concern impairment and disability unrelated to his bilateral pes planus.

But the contemporaneous October 2012 supporting statement from A. R. S., DPM (a Board-certified private podiatrist) indicates the Veteran recently had been seen in his office, in August 2012, with a chief complaint of significant foot pain, left greater than right.  He had a history of jumping 25 feet out of a military helicopter in 1972.  The severe pain that he had endured and continues to endure in his feet, according to this podiatrist, are likely from the fall [in service] injuring the plantar fascia ligament bilateral and causing a weakening of his arches.  This podiatrist's examination showed pronated feet with moderate pain to palpation along the plantar surfaces of the feet and severe pain to palpation in the area of the left plantar fascia fibroma.  He affirmed that orthopedic shoes and inserts provided by VA had shown no improvement in the pain.

In closing, this commenting private podiatrist surmised that the injury [in service] could very likely have caused the formation of a fibroma in the Veteran's left arch.  Also, the injury could have caused localized nerve damage to his feet and or lumbar spine resulting in neuropathy-burning pain, numbness of areas and diminished protective threshold.  The findings in his X-rays taken through the years, according to this podiatrist, show a progression of flattening of the left arch.  He added that patients need on-going treatment for the above painful conditions.

The Veteran's existing 30 percent rating for his bilateral pes planus under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276, presumes the condition is "severe", as indicated by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  The next higher rating of 50 percent under this DC, which is the highest possible rating under this DC, requires what could be considered "pronounced" bilateral pes planus manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

The additional evidence the Veteran has submitted therefore suggest he has some, albeit not necessarily all, of the symptoms contemplated by this higher 50 percent rating.  Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see, too, Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

During his October 2012 Travel Board hearing the Veteran testified that, not only had his pain medication been increased to a higher dosage, but he is now being seen more frequently for his symptoms - explaining that he used to be seen every 3 months but now is seen every 2 months.  He also reiterated that the prescription of orthotic inserts and special shoes had shown no improvement in his symptoms, and he cannot do any prolonged walking or standing.  He also said he had been told that he eventually may need surgery, but advised not to have it until a last resort.

Based on the evidence currently in the file, the Board is unable to determine what measure of his symptoms is due to his service-connected bilateral pes planus.  There has to be medical evidence indicating this, else, for all intents and purposes the Board must resolve this doubt in his favor and presume that all symptoms in question are attributable to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  But the Board also is unable to determine whether his bilateral pes planus is "severe" versus "pronounced", as he seemingly has symptoms that fall within the purview of both characterizations of his disability.  The Board therefore is remanding this claim for another VA compensation examination reassessing the severity of this service-connected disability.


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Determine whether the Veteran has received any further evaluation or treatment for his service-connected disability from private health care providers, including from A. R. S., DPM (a Board-certified private podiatrist) who submitted the supporting October 2012 statement.  If the Veteran has, attempt to obtain these additional records, including providing him the proper release form (VA Form 21-4142) to allow VA to obtain these confidential records.  If the requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran appropriately notified in accordance with 38 C.F.R. § 3.159(c)(1) and (e)(1) (2012). 

2.  Also attempt to obtain all outstanding VA evaluation or treatment records, including those at the Livermore VA Medical Center (VAMC), Palo Alto VAMC (Palo Alto Healthcare System (HCS)), and the Modesto Outpatient Clinic, dated since February 2007.  Since these records are in the custody of a Federal department or agency, namely, VA, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2), so make as many attempts to obtain these additional records as this VA regulation requires, assuming they exist.  Also appropriately notify the Veteran if unable to obtain additional records.  38 C.F.R. § 3.159(e)(1).


3.  Upon receipt of all additional records, schedule a VA compensation examination reassessing the severity of the Veteran's bilateral pes planus.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner.  All indicated tests, including X-rays if warranted, should be completed.

The examiner must specifically comment on whether the pes planus is:

SEVERE with objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indication of swelling on use, and/or characteristic callosities; or 

(versus)

PRONOUNCED with marked pronation, extreme tenderness of the plantar surfaces of the feet, and/or marked inward displacement and severe spasm of the tendo achillis on manipulation which is not improved by orthopedic shoes or appliances.

To this end, the examiner must provide the ranges of motion of the Veteran's feet and ankles in degrees.  Repetitive-motion testing also should be done and the examiner should note, in degrees, any decrease of range of motion after repetitive or prolonged use.  This includes indicating whether there is any associated pain, weakened movement, premature or excess fatigability, or incoordination on movement, and whether there resultantly is likely to be additional range of motion loss due to these factors.  The examiner should also describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, this must be expressly noted in the report.

Comment also is needed concerning the etiology of the Veteran's neuropathic pain, including especially in terms of the likelihood (very likely, as likely as not, or unlikely) it is related or attributable to or aggravated by his service-connected bilateral pes planus.  If there, instead, is some other cause for this neuropathic pain, then this must be specified.

The examiner must provide a comprehensive report of his/her findings, including complete rationales for all opinions expressed and conclusions reached, citing if necessary to supporting evidence in the file.

4.  Review the report of this medical examination to ensure it contains responses to the questions posed.  If not, take corrective action.  38 C.F.R. § 4.2.

5.  Then readjudicate this claim in light of this and all other additional evidence.  If a higher rating is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


